Title: To Thomas Jefferson from William C. C. Claiborne, 10 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New-Orleans December 10th, 1804.11’O’Clock at Night.
                  
                  The Mail has this moment arrived, and brought me your Letter of the 28th. of October.—
                  The Communication you made to Mr. Gelston fell into proper hands, and has been used as you intended.—As the Mail will leave this early in the morning, I shall defer replying particularly to your Letter until next week.—
                  Accept Dear Sir assurances of my respectful attachment
                  
                     William C. C. Claiborne 
                     
                  
               